Order and judgment unanimously reversed. The affidavits submitted on behalf of the defendant are quite inadequate to support the defenses set up in the answer, in accordance with the strict requirements of rule 113 of the Rules of Civil Practice, but in the interest of justice since the court, based on the inadequately supported eonelusory statements, is of the *779opinion that these defendants in the particular and unusual circumstances herein appearing may have a defense, the order is reversed and the motion remitted to Special Term for the submission of further affidavits by the defendants, if they are so advised, factually supporting their pleaded defenses, and for a rehearing. Settle order on notice. Present — Peck, P. J., Callahan, Breitel, Bastow and Botein, JJ.